Citation Nr: 0033321	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-17 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for right ankle 
synovitis, status post repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
March 1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The December 1998 rating decision denied service connection 
for right ankle synovitis, status post repair.  The July 1999 
rating decision denied service connection for PTSD.  


FINDINGS OF FACT

1.  The medical evidence does not include a current diagnosis 
of PTSD.  

2.  The medical evidence does not show an in-service 
diagnosis or treatment of a right ankle disability or include 
a nexus opinion relating a current right ankle disability to 
active service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304(f) (2000).  

2.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.06 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained service department records, 
service medical records, and medical records from the 
identified health care providers, and the veteran filed lay 
statements with the RO.  Although the veteran requested a 
regional office hearing, the claims will be decided on the 
evidence of record as though the request for a hearing had 
been withdrawn because the veteran and his representative did 
not request or file a motion for a new hearing, and they did 
not explain why he failed to appear for the scheduled May 
1999 hearing.  38 C.F.R. § 20.704(d) (2000).  The VA has 
fulfilled its duty to assist the veteran.  


Entitlement to service connection for PTSD

For the veteran to establish service connection for PTSD, the 
evidence must demonstrate that an injury or disease resulting 
in disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  The veteran must 
present medical evidence of a current PTSD disability; lay 
evidence of an in-service stressor; and medical evidence of a 
nexus between service and a current PSTD disability.  See 
Patton v. West, 12 Vet. App. 272, 276 (1999).  

In this case, service connection may not be granted because 
the medical evidence does not demonstrate that the veteran 
currently has PTSD.  In spite of numerous visits for 
treatment of other disorders, post-service medical records 
show no diagnosis or treatment of a psychiatric disorder.  

Although the veteran provided lay evidence of in-service 
stressors, including fear of death during a mortar alarm and 
seeing a service friend die, a lay person, such as the 
veteran, is not competent to make a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  A 
claim for service connection for a disability must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Entitlement to service connection for PTSD is denied because 
a preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Entitlement to service connection for a right ankle 
disability

For the veteran to establish service connection for a right 
ankle disability, the evidence must demonstrate that a right 
ankle disability was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  The 
veteran must present medical evidence of a current right 
ankle disability, of incurrence or aggravation of a right 
ankle disability in service, and of a nexus between in-
service evidence of a right ankle disability and the current 
disability.  See Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. 
Cir. 1997).  

In this case, service connection may not be granted because 
the medical evidence does not show an in-service diagnosis or 
treatment of a right ankle disability or include a nexus 
opinion relating a current right ankle disability to active 
service.  

The veteran's lower extremities were normal at the March 1964 
enlistment examination, and the veteran failed to appear for 
examination at his March 1968 release from service.  During 
four years of service, the veteran went to the clinic over 25 
times for other matters; yet, service medical records show no 
complaints regarding the veteran's right ankle.  The veteran 
has asserted that he injured his right ankle while running 
for cover during a mortar alarm.  While lay evidence can be 
considered to establish service incurrence, the evidence does 
not show that any such injury resulted in ankle disability.  
It should also be noted that the veteran's assertion of 
injury is not sufficient to invoke the provisions of 
38 U.S.C.A. § 1154, with its presumption of service 
connection, because the evidence does not show that the 
injury occurred while the veteran was engaged in combat.  
Although the veteran served on active duty for one year in 
Vietnam, he stated in July 1999 that the Viet Cong "went 
around" his location. 

Moreover, service connection may not be granted because the 
medical evidence does not include a nexus opinion relating a 
current diagnosis of right ankle synovitis to any event in 
service or a continuity of symptoms from any ankle injury in 
service.  A veteran seeking disability benefits must 
establish a connection between service and his disability.  
Boyer v. West, 210 F. 3d 1351, 1353 (Fed. Cir. 2000).  
Instead, over 25 years after service, the veteran reported 
having right ankle pain for only 5-6 months before seeking 
treatment for right ankle synovitis in October 1997.  
Continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2000); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Entitlement to service connection for a right ankle 
disability is denied because a preponderance of the evidence 
is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a right ankle 
disability is denied.  


		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

